PER CURIAM.
Ini this Anders1 appeal, we affirm Jerome Clark’s judgments and Sentences, but we -remand to- correct á scrivener’s error in the judgment. Count four of the information charged Mr, Clark with possession of cocaine, and he entered a guilty plea to possession of . cocaine. However, the judgment incorrectly states that count four is possession of alprazolam. This error has no impact on Mr. Clark’s sentences, and his sentences, constitute legal sentences. As such, we remand this matter to the trial, court with instructions to correct count four of the judgment to reflect the correct conviction. .
CASANUEVA, SILBERMAN, and KELLY, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).